PER CURIAM.
John H. Nelson violated his probation in cases 94-31237A, 94-31862B and 94-33316A. The trial judge revoked probation and sentenced him to seven life sentences as'a habitual violent offender.
Nelson now argues, and the state concedes, that his sentence in count 2, robbery, in case number 94-31237A exceeds the enhanced statutory maximum of 30 years with a 10 year minimum mandatory.
Accordingly, we vacate the sentence in question and remand for re-sentencing within the permissible range. The defendant need not be present for re-sentencing.
Reversed.